Title: Enclosure: Joseph Milligan’s List of Books Bound and To Be Bound for Thomas Jefferson, [ca. 31 July 1815]
From: Milligan, Joseph
To: Jefferson, Thomas


               ca. 31 July 1815
            A List of Books Bound for Thos Jefferson Esq 
            
              
                prices currant 1812 & 1813 folio Boards
                $1
                
                25
              
              
                1809 & 13 4to
                1
                
                00
              
              
                Universal History La Croze 3 No folio ½ Bound
                1
                
                50
              
              
                Pamphlets Agricultural 4to Boards
                0
                
                37½
              
              
                Tracts Physics 8 Nos 4to ½ Bound
                1
                
                50
              
              
                Pamphlets Physics 8 Nos 8v ½ Bound
                0
                
                62½
              
              
                Arts 8vo 28 Nos very Thick
                0
                
                75
              
              
              
                American Historical Pamphlets 5 Nos 8vo Boards
                0
                
                37½
              
              
                History 8vo 7Nos Boards
                0
                
                37½
              
              
                Historical Pamphlets English 3Nos 8vo Boards
                0
                
                37½
              
              
                Iroquois 8vo 2 Nos ½ Bound
                0
                
                62½
              
              
                Spanish Grammar 12mo 2 Nos ½ bound
                0
                
                50
              
              
                Wyethes Wythes decisions folio ½ Bound
                0 1
                
                00
              
              
                Pamphlets Medical 8vo 10 Nos ½ Bound
                0
                
                62½
              
              
                Education 5 Nos 8vo ½ Bound
                0
                
                62½
              
              
                Lysias 2 Vols 8vo full Bound
                1
                
                50
              
              
                Jeffersons Notes 8vo full Bound
                0
                
                75
              
              
                Natural Law 8vo 4Nos ½ Bound
                0
                
                62½
              
              
                Æsop 8vo full Bound
                0
                
                75
              
              
                Isocrates 3 vols 8vo full Bound
                2
                
                25
              
              
                Aristophanes 18mo 2 vols fancy Binding
                1
                
                50
              
              
                Sagesse de chîarrone 12mo 3 vols
                1
                
                50
              
              
                Orations18mo Red morocco gilt edges
                1
                
                25
              
              
                Gramatica de La lingua plain calf for Miss Randolph
                0
                
                62½
              
              
                Ideology de Tracy bound to Pattern
                1
                
                00
              
              
                Revised bills 1792 folio ½ Bound
                1
                
                00
              
              
                Revised code 1799 1779 folio full Bound
                1
                
                25
              
              
                Religious Pamphlets 12mo 14 Nos ½ bound
                0
                
                50
              
              
                Geographical Pamphlets 8vo 7 Nos ½ bound
                0
                
                62½
              
              
                Political Pamphlets 8vo 12 Nos ½ Bound
                0
                
                62½
              
              
                Sermons 22 Nos 8vo ½ Bound
                0
                
                62½
              
              
                Pamphlets Agricultural 4to 9 No ½ Bound
                1
                
                00
              
              
                Fine Arts 14 Nos 8vo
                0
                
                62½
              
              
                Unitarian 3 Nos 8vo ½ Bound
                0
                
                50
              
              
                Randolphs abridgement 2  Nos 4to ½ Bound
                1
                
                00
              
              
                Zoology 4 Nos 8vo ½ Bound
                0
                
                62½
              
              
                Pamphlets Ethics 9 Nos 8vo ½ Bound
                0
                
                62½
              
              
                Education 8vo ½ Bound
                0
                
                62½
              
              
                Encyclopaedia 8vo 4 Nos ½ Bound Boards
                062½ 0
                
                37½
              
              
                prices currant 1796–9 4to Boards
                037½ 1
                
                00
              
              
                Amount carried over
                $34
                –
                25
              
              
                State papers 1813–1815 8vo Boards
                00
                
                37½
              
              
                Orations 1810–14 27 Nos 8vo ½ Bound
                00
                
                62½
              
              
                3 Pamphlets not lettered 12mo ½ Bound
                00
                
                50
              
              
                Politics spanish 6 Nos 8vo ½ Bound
                00
                –
                62½
              
              
                Jays Treaty 12mo ½ Bound
                00
                
                37½
              
              
                Review of Blackstone 8vo full Bound
                00
                
                75
              
              
                News papers 4to 1795–6 Boards
                 1
                
                00
              
              
                Economie Politique 2 vols 8vo bound the Same as Ideology de Tracy (Calf Gilt)
                2
                –
                00
              
              
                Grays Poems 4to bound red morocco
                5
                –
                00
              
              
                Ovedii 18mo  }Fancy boundReflections Sur la posie 12moLucian 2 vols 18mo 
                $3
                
                00
              
              
                Bellendeni 8vo full bound
                0
                –
                75
              
              
                e Octavo & 1 Duodecimo for Mr Randolph
                1
                –
                25
              
              
                
                $50
                –
                50
              
            
            
            Journals of the Senate of the U states
            
              
                2nd Session of the
                3 Congress
              
              
                1st
                4th
              
              
                Ist
                5th
              
              
                Ist
                7th
              
              
                2nd
                7th
              
              
                2nd
                8th
              
              
                1st
                9th
              
              
                2nd
                9th
              
              
                1st
                10th
              
            
            
            
            
            Journal of the House of Representatives of the United States
            First Session of the Fourth Congress
            
            
   Remainder of document written perpendicularly to above text:

            Acts of the General Assembly of the State of Virginia
            
              
                for
                1734
                
              
              
                
                6
                
              
              
                
                8
                
              
              
                
                1740
                
              
              
                
                17532
                
              
              
                
                3
                
              
              
                 
                9
                
              
              
                
                1760
                
              
              
                
                1
                
              
              
                
                3
                
              
              
                
                4
                
              
              
                
                5
                part missing
              
              
                
                6
                
              
              
                 
                9
                
              
              
                
                1771
                
              
              
                
                2
                
              
              
                 
                5
                
              
              
                
                1781
                
              
              
                
                4
                
              
              
                
                5
                
              
              
                
                7
                two copies
              
              
                
                8
                
              
              
                 
                9
                
              
              
                
                1790
                
              
              
                
                1
                
              
              
                
                2
                
              
              
                
                3
                
              
              
                
                4
                
              
              
                
                5
                
              
              
                
                6
                
              
              
                 
                9
                
              
              
                
                1800
                
              
              
                
                2
                
              
              
                
                3
                
              
              
                
                4
                
              
              
                
                5
                
              
              
              
                 
                6
                
              
              
                
                7
                passed Jany
              
              
                Commencing Decembr 7th
                1807
                
              
              
                
                8
                
              
              
                
                10
                
              
              
                
                11
                
              
              
                
                12
                
              
              
                
                13
                
              
            
            
            
            
          